DETAILED ACTION
Election/Restrictions
Claims 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Fierce Defender IWB Holster Compatible with Glock 19 23 32 w/Tuckable Clip and Claw The Uninfringed Series -Made in USA- Gen 5 Compatible” (hereinafter “Fierce Defender Holster”; https://www.amazon.com/Fierce-Defender-Tuckable-Uninfringed-Compatible/dp/B07HCNGYHY/ref=cm_cr_arp_d_product_top?ie=UTF8&th=1 ; date at least 3/28/19 as evidence by user “cwatworth” review showing pictures of the product in use). 
Regarding claims 1 and 11, the Fierce Defender Holster discloses a firearm holster assembly as claimed (see Examiner’s Figure 1 showing an annotated Figure 1 of the Amazon product), including a firearm receiving portion (see main holster portioning holding the handgun); and a clip and claw assembly comprising: a clip element; a claw assembly having a base plate, connection portion, projecting element and spacer as claimed. 
Regarding claim 7, see Examiner’s Figure 1 showing the axes of the projecting element and connection portion being oblique as claimed. 
Regarding claims 8, 10, 16 and 17, the Fierce Defender Holster includes one spacer plate that is stacked in a direction that is normal to the first major surface of the base plate. 
Regarding claim 9, see Examiner’s Figure 1 showing an additional fastener on the spacer plate as claimed. 
Regarding claim 12, the clip element of the Fierce Defender Holster clearly includes a base member (see portion through which fasteners extend) and a hook member extending back over a portion of the base member (see portion clipped over the user’s belt in photos). 







    PNG
    media_image1.png
    1495
    1302
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the Fierce Defender Holster in view of Parsons (US 7,331,872).
Regarding claims 2-6 and 13-15, the Fierce Defender Holster discloses the clip and claw assembly substantially as claimed, including the clip and claw being removably secured to the holster via fasteners, and at least the clip having some degree of translatable adjustment (see elongated holes therethrough) but does not disclose both the clip and claw being translatable in opposite direction via elongated apertures with circular and linear aperture portions. However, Parson teaches that it is known to secure holster elements together in a translatable manner by providing an elongated aperture 48 defined by a plurality of circular aperture portion oriented in a linear pattern with linear aperture portions (see Figure 2), wherein fastener 35 is secured therein to enable translatable adjustment of the two components. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a similar aperture structure on the clip and claw of the Fierce Defender Holster in order to enable each element to be adjusted to a position based on the preferences of each user. In doing so, each of the clip and claw would be translatable in opposite directions as claimed. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734